Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 3-5, 8-10 are allowed because the prior art fail to teach that the first stirring rotator disposed lower in the developing device with respect to a direction of gravity than the second rotator, wherein the forward rotation is a direction used to accumulate the developer for use by the developing device, and the reverse rotation transports the developer in a direction opposite to the direction used to accumulate, wherein a cycle includes driving the first stirring rotator and the second stirring rotator first in the reverse direction followed by a forward rotation of the at least one stirring rotator, wherein the control circuitry is configured to cause the driver to drive the first stirring rotator and the second stirring rotator in the reverse rotation longer than in the forward rotation for a plurality of the cycles consecutively during the warm-up operation in combination with remaining limitations of claims 1, 3-5, 8-10.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852